                        Case 4:20-cv-05640-YGR Document 287 Filed 01/25/21 Page 1 of 6


                 THEODORE J. BOUTROUS JR., SBN 132099           MARK A. PERRY, SBN 212532
            1      tboutrous@gibsondunn.com                       mperry@gibsondunn.com
                 RICHARD J. DOREN, SBN 124666                   CYNTHIA E. RICHMAN (D.C. Bar No.
            2      rdoren@gibsondunn.com                        492089; pro hac vice)
                 DANIEL G. SWANSON, SBN 116556                    crichman@gibsondunn.com
            3      dswanson@gibsondunn.com                      GIBSON, DUNN & CRUTCHER LLP
                 JAY P. SRINIVASAN, SBN 181471                  1050 Connecticut Avenue, N.W.
            4      jsrinivasan@gibsondunn.com                   Washington, DC 20036-5306
                 GIBSON, DUNN & CRUTCHER LLP                    Telephone: 202.955.8500
            5    333 South Grand Avenue                         Facsimile: 202.467.0539
                 Los Angeles, CA 90071-3197
            6    Telephone:    213.229.7000                     ETHAN D. DETTMER, SBN 196046
                 Facsimile:    213.229.7520                       edettmer@gibsondunn.com
            7                                                   ELI M. LAZARUS, SBN 284082
                 VERONICA S. MOYÉ (Texas Bar No. 24000092;         elazarus@gibsondunn.com
            8    appearance pro hac vice)                       GIBSON, DUNN & CRUTCHER LLP
                   vlewis@gibsondunn.com                        555 Mission Street
            9    GIBSON, DUNN & CRUTCHER LLP                    San Francisco, CA 94105-0921
                 2100 McKinney Avenue, Suite 1100               Telephone: 415.393.8200
          10     Dallas, TX 75201                               Facsimile: 415.393.8306
                 Telephone: 214.698.3100
          11     Facsimile:    214.571.2900                     Attorneys for Defendant, APPLE INC.
          12

          13                                  UNITED STATES DISTRICT COURT
          14                                NORTHERN DISTRICT OF CALIFORNIA
          15                                             OAKLAND DIVISION
                 EPIC GAMES, INC.,
          16                                                  Case No. 4:20-cv-05640-YGR-TSH
                             Plaintiffs, Counter-defendant    Case No. 4:11-cv-06714-YGR-TSH
          17         v.                                       Case No. 4:19-cv-03074-YGR-TSH
          18     APPLE INC.,
                             Defendant, Counterclaimant
          19
                 IN RE APPLE IPHONE ANTITRUST
          20     LITIGATION
                 ______________________________________      DECLARATION OF ETHAN DETTMER IN
          21     DONALD R. CAMERON, et al.,                  SUPPORT OF ADMINISTRATIVE
                                                             MOTIONS TO SEAL JOINT LETTER
                              Plaintiffs,
          22                                                 BRIEFS AND EXHIBITS
                     v.
          23     APPLE INC.,                                 Hon. Thomas S. Hixson
          24                  Defendant

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                      DECLARATION OF ETHAN DETTMER IN SUPPORT OF ADMINISTRATIVE MOTIONS TO SEAL
                                            JOINT LETTER BRIEFS AND EXHIBITS
                            4:19-CV-03074-YGR-TSH, 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH
                           Case 4:20-cv-05640-YGR Document 287 Filed 01/25/21 Page 2 of 6


            1            Pursuant to Civil Local Rule 79-5, I hereby declare as follows:
            2            1.       I am an attorney licensed to practice in the State of California, and a member of the Bar
            3    of this Court.    I am a partner at the law firm Gibson, Dunn & Crutcher LLP, counsel of record for
            4    Defendant Apple Inc. (“Apple”) in this case.           I am familiar with Apple’s treatment of highly
            5    proprietary and confidential information, based on my personal experience representing Apple.1              I
            6    have personal knowledge of the facts stated below and, if called as a witness, I could and would testify
            7    competently thereto.      I submit this declaration in support of Plaintiffs’ administrative motions to file
            8    under seal: the Joint Discovery Letter Brief Regarding Cue and Federighi Depositions and Supporting
            9    Exhibits, Epic, Dkt. 261, the Joint Discovery Letter Brief Regarding Cook Deposition, Epic, Dkt. 262,
          10     and Supporting Exhibits A to L to the Joint Discovery Letter Brief Regarding Cue and Federighi
          11     Depositions, Epic, Dkt. 248.
          12             2.       Although Plaintiffs’ Administrative Motion to File Under Seal Supporting Exhibits A
          13     to L to the Joint Discovery Letter Brief Regarding Cue and Federighi Depositions references only the
          14     documents filed in support of the joint discovery letter brief regarding Messrs. Cue and Federighi, see
          15     Epic, Dkt. 248, Plaintiffs also attached to that filing the exhibits filed in support of the joint discovery
          16     letter brief regarding the deposition of Mr. Cook.        This declaration therefore addresses the sealing of
          17     those exhibits as well.
          18             3.       The request for relief is narrowly tailored and necessary to the confidentiality of
          19     information in certain documents described below.
          20             4.       In determining whether to permit documents to be filed under seal, courts in the Ninth
          21     Circuit apply two separate standards: (1) the “compelling reason” test for sealing information in
          22     connection with motions for a determination on the merits of a claim or defense; and (2) the less-
          23
                  1
          24          Courts in this District routinely grant motions to seal on the basis of declarations of counsel
                      submitted pursuant to Local Rule 79-5. See, e.g., In Re Qualcomm Litig., No. 17-00108, Dkt. 398-
          25          1 (S.D. Cal. Mar. 3, 2018); Avago Techs. U.S. Inc., et al. v. Iptronics Inc., et al., No. 10-02863-EJD,
                      Dkt. 544 (N.D. Cal. Apr. 3, 2015); Cisco Sys., Inc., et al. v. Opentv Inc., et al., No. 13-00282-EJD,
          26          Dkt. 76 (N.D. Cal. Oct. 8, 2018). I am personally familiar with Apple’s safeguarding of
          27          proprietary information, but if the Court deems this declaration insufficient, Apple respectfully
                      requests that it be permitted to file a further declaration supporting filing under seal.
          28                                                           2
Gibson, Dunn &
Crutcher LLP
                         DECLARATION OF ETHAN DETTMER IN SUPPORT OF ADMINISTRATIVE MOTIONS TO SEAL
                                               JOINT LETTER BRIEFS AND EXHIBITS
                               4:19-CV-03074-YGR-TSH, 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH
                          Case 4:20-cv-05640-YGR Document 287 Filed 01/25/21 Page 3 of 6


            1    restrictive “good cause” test for sealing information in connection with non-dispositive filings.
            2    Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006); Center for Auto
            3    Safety v. Chrysler Grp., LLC, 809 F.3d 1092 (9th Cir. 2016). Here, the less-restrictive good cause test
            4    applies, because the underlying dispute is non-dispositive.
            5           5.      Apple operates in an intensely competitive marketplace. It occupies a unique position
            6    as a leader with respect to a number of highly dynamic technologies.      Apple has serious and legitimate
            7    concerns that competitors will be quick to pounce on any release of Apple’s highly sensitive,
            8    proprietary information in order to gain competitive advantage.           As such, Apple takes extensive
            9    measures to protect the confidentiality of its proprietary information.
          10            6.      The Court has “broad latitude” “to prevent disclosure of materials for many types of
          11     information, including, but not limited to, trade secrets or other confidential research, development, or
          12     commercial information.”      Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002)
          13     (emphasis in original).
          14            7.      Apple has carefully reviewed the joint discovery letter briefs themselves, as well as the
          15     numerous exhibits and depositions testimony submitted in connection thereto.          Apple offers narrow
          16     and carefully tailored highlighting to protect its confidential business interests.
          17            8.      Apple seeks to seal information regarding its internal chain of command and
          18     decisionmaking process.      Protection of that information is warranted to prevent competitors or
          19     counterparties from taking advantage of that process to obtain a strategic advantage against Apple in
          20     future negotiations or discussions.
          21            9.      Apple seeks also to seal internal strategic decisionmaking discussions that, if disclosed,
          22     could reveal to competitors Apple’s reasoning for adopting, or not adopting, certain business initiatives.
          23     The public disclosure of such information would cause Apple economic harm and put it at competitive
          24     disadvantage. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1097 (9th Cir. 2016),
          25     cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38 (2016) (finding there was a
          26     compelling reason for sealing when records contained business information that could be used to harm
          27     a litigant’s competitive standing).
          28                                                          3
Gibson, Dunn &
Crutcher LLP
                       DECLARATION OF ETHAN DETTMER IN SUPPORT OF ADMINISTRATIVE MOTIONS TO SEAL
                                             JOINT LETTER BRIEFS AND EXHIBITS
                             4:19-CV-03074-YGR-TSH, 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH
                          Case 4:20-cv-05640-YGR Document 287 Filed 01/25/21 Page 4 of 6


            1           10.     Apple seeks also to redact certain deposition testimony related to the same subject
            2    described above.    In doing so, Apple has endeavored to tailor the redactions to cover only information
            3    that properly qualifies as confidential business information.
            4           11.     Furthermore, in accordance with the Court’s direction that the parties file only “relevant
            5    excerpts of discovery requests and responses,” Apple proposes to redact those interrogatory responses
            6    (Exhibit 1) not cited to by the parties in their joint submissions.
            7           12.     In addition to the competitive harms posed by public availability of these documents,
            8    public disclosure of this information would risk providing assistance to competitors and third parties
            9    seeking to unlawfully access or steal data.   Apple takes many steps, and undertakes substantial efforts,
          10     to safeguard information—including its trade secrets and data of its customers and developers who use
          11     Apple’s technology—and keeping those efforts confidential is important to their effectiveness.
          12            13.     The information Apple seeks to protect is foundational to its business, and Apple has
          13     exerted great effort and undertaken substantial expense to protect such information.           Apple has
          14     narrowly tailored its sealing request so as to maximize the public’s access to court records without
          15     jeopardizing Apple’s business interests.
          16

          17                         Document                                          Redacted Material

          18      Joint Discovery Letter Brief Regarding Cue          Confidential business information discussed in
                  and Federighi Depositions                           internal documents and deposition testimony,
          19                                                          including information regarding Apple’s internal
          20                                                          structure, strategic decisionmaking, and
                                                                      allocation of responsibilities
          21
                  Exhibit 1 to Joint Discovery Letter Brief           Material not cited to or relied on by either party
          22      Regarding Cue and Federighi Depositions
          23      Exhibit A to Joint Discovery Letter Brief           Sealed in its entirety
                  Regarding Cue and Federighi Depositions
          24

          25      Exhibit B to Joint Discovery Letter Brief           Email addresses of individual recipients and
                  Regarding Cue and Federighi Depositions             senders
          26
                  Exhibit C to Joint Discovery Letter Brief           Addressees and body of email discussing
          27      Regarding Cue and Federighi Depositions             business strategy and decisionmaking
          28                                                          4
Gibson, Dunn &
Crutcher LLP
                        DECLARATION OF ETHAN DETTMER IN SUPPORT OF ADMINISTRATIVE MOTIONS TO SEAL
                                              JOINT LETTER BRIEFS AND EXHIBITS
                              4:19-CV-03074-YGR-TSH, 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH
                        Case 4:20-cv-05640-YGR Document 287 Filed 01/25/21 Page 5 of 6


            1    Exhibit D to Joint Discovery Letter Brief   Sealed in its entirety
                 Regarding Cue and Federighi Depositions
            2
                 Exhibit E to Joint Discovery Letter Brief   Addressees and body of email discussing
            3    Regarding Cue and Federighi Depositions     business strategy and decisionmaking
            4
                 Exhibit F to Joint Discovery Letter Brief   Addressees and body of email discussing
            5    Regarding Cue and Federighi Depositions     business strategy and decisionmaking

            6    Exhibit G to Joint Discovery Letter Brief   Sealed in its entirety
                 Regarding Cue and Federighi Depositions
            7
                 Exhibit H to Joint Discovery Letter Brief   Sealed in its entirety
            8    Regarding Cue and Federighi Depositions
            9
                 Exhibit I to Joint Discovery Letter Brief   Page 45
          10     Regarding Cue and Federighi Depositions     Page 182, lines 1–3
                                                             Page 183, lines 20–24
          11                                                 Page 184–88
                                                             Page 201
          12                                                 Page 289, lines 7–11
                                                             Page 334
          13
                                                             Page 335, lines 1–12
          14
                 Exhibit J to Joint Discovery Letter Brief   Page 13
          15     Regarding Cue and Federighi Depositions     Page 14, lines 1–23
                                                             Page 65, lines 1–6, 14–25
          16                                                 Page 112, lines 7–25
                                                             Page 113
          17
                                                             Page 114, lines 1–17, 24–25
          18                                                 Page 138, lines 1–8, 22–23
                                                             Page 139, lines 1–25
          19                                                 Page 140–41
                                                             Page 177, lines 1–10, 21–25
          20                                                 Page 178
                                                             Page 196–97
          21
                                                             Page 292, lines 3–25
          22                                                 Page 293, lines 1–16, 20–25
                                                             Page 302–03
          23
                 Exhibit K to Joint Discovery Letter Brief   Page 107
          24     Regarding Cue and Federighi Depositions     Page 369
                                                             Pages 404–05
          25

          26     Exhibit L to Joint Discovery Letter Brief   Page 24, lines 1–11
                 Regarding Cue and Federighi Depositions     Page 26, line 5
          27                                                 Pages 113–15
                                                             Page 379
          28                                                 5
Gibson, Dunn &
Crutcher LLP
                      DECLARATION OF ETHAN DETTMER IN SUPPORT OF ADMINISTRATIVE MOTIONS TO SEAL
                                            JOINT LETTER BRIEFS AND EXHIBITS
                            4:19-CV-03074-YGR-TSH, 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH
                         Case 4:20-cv-05640-YGR Document 287 Filed 01/25/21 Page 6 of 6


                                                                    Page 380, lines 1–5
            1
                                                                    Page 397, lines 1–3, 16–25
            2                                                       Pages 398–400
                                                                    Page 401, lines 1–24
            3                                                       Page 403, lines 6–10
                                                                    Page 404, lines 14–25
            4                                                       Pages 405–09
                                                                    Page 410, lines 1–2, 15–25
            5
                                                                    Page 412, lines 10–25
            6
                  Joint Discovery Letter Brief Regarding Cook       Confidential business information discussed in
            7     Deposition                                        internal documents and deposition testimony,
                                                                    including information regarding Apple’s internal
            8                                                       structure, strategic decisionmaking, and
                                                                    allocation of responsibilities.
            9

          10      Exhibit C to Joint Discovery Letter Brief         Addressees and body of email discussing
                  Regarding Cook Deposition                         business strategy and decisionmaking, personal
          11                                                        information about third party

          12      Exhibit D to Joint Discovery Letter Brief         Addressees and body of email discussing
                  Regarding Cook Deposition                         business strategy and decisionmaking, personal
          13                                                        information about third party
          14
                  Exhibit E to Joint Discovery Letter Brief         Addressees and body of email discussing
          15      Regarding Cook Deposition                         business strategy and decisionmaking, personal
                                                                    information about third party
          16
                  Exhibit F to Joint Discovery Letter Brief         Page 286, lines 1–4, 6–10, 20–21, 23–24
          17      Regarding Cook Deposition                         Page 289, lines 7–11
          18      Exhibit G to Joint Discovery Letter Brief         Page 26, line 5
          19      Regarding Cook Deposition                         Page 118, lines 3–4, 10, 13–25
                                                                    Pages 119–20
          20

          21
                        I declare under penalty of perjury under the laws of the United States that the foregoing is true
          22
                 and correct and that this Declaration was executed on January 25, 2021, at San Anselmo, California.
          23

          24
                                                                        /s/ Ethan Dettmer
          25                                                                  Ethan Dettmer
          26

          27

          28                                                       6
Gibson, Dunn &
Crutcher LLP
                       DECLARATION OF ETHAN DETTMER IN SUPPORT OF ADMINISTRATIVE MOTIONS TO SEAL
                                             JOINT LETTER BRIEFS AND EXHIBITS
                             4:19-CV-03074-YGR-TSH, 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH
